Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 1 of 28 PageID #:1
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 2 of 28 PageID #:2
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 3 of 28 PageID #:3
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 4 of 28 PageID #:4
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 5 of 28 PageID #:5
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 6 of 28 PageID #:6
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 7 of 28 PageID #:7
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 8 of 28 PageID #:8
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 9 of 28 PageID #:9
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 10 of 28 PageID #:10
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 11 of 28 PageID #:11
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 12 of 28 PageID #:12
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 13 of 28 PageID #:13
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 14 of 28 PageID #:14
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 15 of 28 PageID #:15
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 16 of 28 PageID #:16
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 17 of 28 PageID #:17
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 18 of 28 PageID #:18
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 19 of 28 PageID #:19
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 20 of 28 PageID #:20
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 21 of 28 PageID #:21
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 22 of 28 PageID #:22
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 23 of 28 PageID #:23
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 24 of 28 PageID #:24
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 25 of 28 PageID #:25
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 26 of 28 PageID #:26
           Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 27 of 28 PageID #:27

 AO 93 (Rev. 11/13) Search and Seizure Warrant                                     AUSA Barry Jonas, (312) 886-8027


                                                                                                    LED
                              UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISPI

In the Matter of the Search of:
                                                                 Case Number:                   MAR 2 7 2020
The Google account prosa2909@gmail.com, further
described in Attachment A                                                                   THOMAS G. BRUTON
                                                                                        CLERK, U.S DISTRICT COURT
                                       SEARCH AND SEIZURE WARRANT

To: Eileen McChrystal and any authorized law enforcement officer
                                                                               2 0 -118 0 .
        An application by a federal law enforcement officer or an attorney for tlie government requests the searc�of
the following person or property located in the Northern District of California:
                                                 See Attachment A
        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search will reveal:


                                                 See Attachment A


        YOU ARE HEREBY COMMANDED to execute this warrant on or before April 10, 2020 in the daytime (6:00
a.m. to 10:00 p.m.).

       Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

       The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.



 Date and time issued: =M=a=r-=ch=-=27,....,
                                     ..:.. 2=0=2=0_______



 City and State: Chica o Illinois                                       a M. Kendall U.S. District Jud e
                                                                                 Printed name and title
Case: 1:20-mc-00180 Document #: 1 Filed: 03/27/20 Page 28 of 28 PageID #:28
